DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4-5 and 7-11, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Clerici (EP2392548A1).
Clerici teaches a method of producing amorphous silica-alumina composition comprising a) mixing an aqueous solution comprising a silicon compound and an aqueous solution comprising an aluminum compound obtaining a silica-alumina sol,
b) adding a base precipitating agent to said silica-alumina sol and co-precipitating a silica-alumina composition (para. [0013]).  Clerici further teaches adding mineral acid specifically nitric acid into an aqueous solution of aluminum compound forming an aqueous solution of aluminum and acid before mixing aqueous solution of a silicon compound and the acidified aqueous solution of aluminum compound (para [0050], [0052], example 1 para. [0082]- [0085], example 3 para. [0097]- [0103]) to form an acidified silica-alumina sol with a pH value of 2.9 or 2.5.  Clerici also teaches adding a basic precipitating agent of ammonium carbonate into the acidified silica-alumina sol to a final pH value of 7.0 (example 1 para. [0087]) or final pH of 6.7 (example 3 para. [0104]) cause co-precipitation of a silica-alumina slurry, then hydrothermally aging the silica-alumina slurry (example 1 para. [0087]- [0088], example 3 para. [0104]), recovering a precipitate from the hydrothermally aged silica-alumina slurry (para. [0058]-[0060], example 1 para. [0089]- [0090], example 3 para. [0104]-[0105]). 
Clerici further discloses pH in stage b) process can be preferably controlled being less than 6.5 or within a value of 6.5 to 7.5 for obtaining more amorphous silica-alumina (para. [0040]-[0042]). 
	It would have been obvious for one of ordinary skill in the art to adopt acidic or neutral pH value for help obtaining more homogenous amorphous silica-alumina product substantially free of further crystalline phase as suggested by Clerici (para. [0040], example 1, 3). 
	Regarding claim 1, Clerici does not expressly teach “applying black pressure to prevent carbonate from leaving the mixture via CO2”, however, instant specification describes “a silica-alumina synthesis was carried out in an open beaker where no backpressure is applied and where carbonate may freely leave the container via CO2 evolution during the gelation”, which indicates vigorous mixing with enclosed in-line blender can provide backpressure being applied (see published application US 20220153603 A1 para. [0076]).   Therefore, such claimed limitation of “applying black pressure to prevent carbonate from leaving the mixture via CO2” is interpreted as vigorously mixing in an enclosed in-line blender or any equivalent turbulence reaction conditions with an enclosed reactor. 
	 Clerici further teaches maintaining high turbulence in the reaction environment is critical for obtaining amorphous silica-alumina product in laboratory scale or conventional industrial reactors (para. [0061]-[0063]), wherein such reactor is an enclosed reactor equipped with stirring for high efficiency mixing  (example 1, 3-4). 
	Clerici disclosed high turbulent reaction conditions in such enclosed reactor is same or substantially the same as that of instantly claimed, therefore, same or substantially the same “applying black pressure to prevent carbonate from leaving the mixture via CO2” as that of instantly claimed would be expected. 
	It would have been obvious for one of ordinary skill in the art to adopt a same vigorous mixing in an enclosed reactor as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) thus maintain needed high turbulent reaction conditions obtaining desired amorphous silica-alumina product as suggested by Clerici (para. [0061]-[0063]). 
	Regarding claim 4-5 and 7, Clerici discloses the silicon compound being sodium silicate (para. [0085], [0102]) having 4.42% or 10% by weight of silicon calculated as SiO2.
Regarding claim 8 and 9, Clerici discloses aluminum compound being aluminum sulfate (para. [0082], [0100]) having 4.73% or 7% by weight of aluminum calculated as Al2O3. 
Regarding claim 10, Clerici already teaches such limitation (see example 1 and 3). 
Regarding claim 11, Clerici further teaches hydrothermal aging being carried under temperature 85 ºC for 60 min (para. [0104]). 
Regarding claim 22, Clerici also teaches the aluminum compound can be used can be acid aluminum salts, such as aluminum sulfate, aluminum nitrate, aluminum chloride (para [0028]). 
It would have been obvious for one of ordinary skill in the art obvious to try “aluminum chloride” as an aluminum sources for help obtaining desired silica-alumina product because choosing from a finite number of identified, predictable solutions of such aluminum compounds for help obtaining desired silica-alumina product would have a reasonable expectation of success (See MPEP 2143 KSR). 
Regarding claim 23, Clerici already teaches a same or substantially the same process using ammonium carbonate under same or substantially the same pH condition to precipitate a same or substantially the same acidified silica-alumina sol, thus same or substantially the same precipitated solid comprising from 1 to 30% by weight of ammonium aluminum carbonate hydroxide as a crystalline phase as that of instantly claimed would be expected. 
Claims 1-11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Timken (US6995112) in view of Clerici (EP2392548A1).
Timken teaches a process of forming amorphous silica-alumina comprising mixing an aqueous solution of a silicon compound and an aqueous solution of aluminum compound having an acid (specifically acetic acid, sulfuric acid) (Fig. 1) obtain a silica-alumina sol having pH less than 3.0, preferably less than 2.5 (specifically pH being 1.9-2.2 (col. 5  lines 9-32, example 1-3),  adding a base precipitating agent into the acidified silica-alumina sol with a preferable  final pH 6-8 to co-precipitate silica-alumina slurry  (col. 5 lines 34-45), then hydrothermally aging the co-precipitated silica-alumina slurry under temperature up to about 90 ºC for 2-5 hours (col. 5 lines 53-55, example 1-3), recovering silica-alumina product (example 1-3).   Timken further teaches the base precipitant can be diluted ammonia, NaOH, NaAlO2, KOH (col. 5 lines 37-42). 
Regarding claim 1, Timken does not expressly teach the base precipitant being ammonium carbonate or ammonium carbonate or their combinations. 
Clerici has been described as above.  Clerici further teaches basifying agent can be NaOH, KOH, NH4OH (ammonia), (NH4)2CO3 (i.e. ammonium carbonate). 
It would have been obvious for one of ordinary skill in the art to adopt ammonium carbonate as shown by Clerici to practice the base precipitant of ammonium used in Timken’s process because substituting known equivalents for same purpose (i.e. substituting ammonia with ammonium carbonate as base precipitant to co-precipitate a silica-alumina sol) is prima face of obviousness (see MPEP 2144. 06). 
As for the claimed “applying black pressure to prevent carbonate from leaving the mixture via CO2”, such limitation is interpreted in light of its specification as explained previously.  Timken already teaches a process of forming silica-alumina using vigorously mixing in the mixing chamber of the in-line blender (i.e. an enclosed in-line blender) (example 2-3).  Timken disclosed vigorous mixing in an enclosed in-line blender is same or substantially the same as that of instant application while Clerici already teaches carbonate base as precipitant, therefore, same or substantially the same “applying black pressure to prevent carbonate from leaving the mixture via CO2” as that of instantly claimed would be expected. 
Regarding claim 2-3, Timken further teaches the formed silica-alumina cogel (co-precipitate) being washed, ion exchanged to remove sodium, spray dried for convenience in handling and storage, then further calcined (col. 5 lines 51-67, example 1-3). 
Regarding claim 4-6, Timken expressly teaches using diluted sodium silicate made from sodium silicate (29% by weight of SiO2 and 9% by weight of Na2O) having SiO2/Na2O weight ratio of 3.2 (example 1-3). 
Regarding claim 7, Timken further teaches using solution comprising 5% or 6% by weight of silicon calculated as SiO2 (example 1-3). 
Regarding claim 8-10 and 22, Timken teaches using aluminum chloride or aluminum sulfate (example 1-3, col. 5 lines 19-26) and such aluminum salt dissolved in acid such as acetic acid having 7.3 or 6% by weight of Al calculated as Al2O3 (example 1-3, col. 5 lines 24-26). 
Regarding claim 11, Timken teaches such limitations (col. 5 lines 53-55, example 1-3). 

Response to Arguments
Applicant’s arguments filed on 11/09/2022 have been fully considered but are moot in view of current rejections.   In response to applicant’s arguments about the claimed “applying black pressure to prevent carbonate from leaving the mixture via CO2”, it is noted that instant specification describes “a silica-alumina synthesis was carried out in an open beaker where no backpressure is applied and where carbonate may freely leave the container via CO2 evolution during the gelation”, which indicates vigorous mixing with enclosed in-line blender can provide backpressure being applied (see published application US 20220153603 A1 para. [0076]).   Therefore, such claimed limitation of “applying black pressure to prevent carbonate from leaving the mixture via CO2” is interpreted as vigorously mixing in an enclosed in-line blender or any equivalent turbulence reaction conditions with an enclosed reactor.  Clerici already teaches turbulent reaction condition in enclosed reactors.   Timken further teaches a process of forming silica-alumina using vigorously mixing in the mixing chamber of the in-line blender (i.e. an enclosed in-line blender) (example 2-3).    Since Clerici already teaches carbonate base as precipitant with similar vigorously mixing in an enclosed reactor as that of instant application, therefore, same or substantially the same “applying black pressure to prevent carbonate from leaving the mixture via CO2” as that instantly claimed would be expected.   Furthermore, Timken disclosed vigorous mixing in an enclosed in-line blender is same or substantially the same as that of instant application, while Clerici already teaches the precipitant being ammonium carbonate, therefore, same or substantially the same “applying black pressure to prevent carbonate from leaving the mixture via CO2” as that of instantly claimed is naturally flowing from the combined teachings of the applied references. 

Conclusion
Pertinent art of interests is cited onto PTO-892 form. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732